Citation Nr: 1137832	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  05-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to September 1987.  The Veteran also served in the U.S. Army Reserves for an unverified period, ending in 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied the above claim.

In March 2009, the Board adjudicated the Veteran's claims on appeal, which included denying the Veteran's claim for service connection for a left knee disability.  The Veteran appealed the issue of service connection for a left knee disability to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In an April 2011 decision, the Court vacated that portion of the March 2009 Board decision and remanded the matter to the Board for readjudication consistent with the April 2011 decision.


FINDING OF FACT

Left lateral compartment and patellofermoral joint syndrome with impaired meniscus had its onset during active service.


CONCLUSION OF LAW

Left lateral compartment and patellofermoral joint syndrome with impaired meniscus was incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 101(24), 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred in or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24), 106, 1110.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Post-service medical treatment records show x-ray findings of lateral compartment narrowing and narrowing of the lateral patellofermoral joint space with abnormalities of the lateral meniscus and lateral compartment and patellofermoral joint.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for a left knee disability.  

Service treatment records reveal that during Army Reserve service in June 1992, the Veteran injured his left knee.  The Veteran stepped into a hole and twisted his left knee, and then it gave out when he ran after a truck the following day.  The Veteran was diagnosed as having internal derangement of the left knee.  The Veteran continued to have pain in the left knee during his reserve service shown by records dated September 1992, stating that the Veteran was to be followed-up by an orthopedic surgeon, and December 1992, stating that the Veteran was diagnosed as having a left knee strain.  In a March 1993 report of medical history, the Veteran indicated having a trick or locked knee.  

The Veteran was afforded a VA examination in April 2005.  The Veteran reported injuring his left knee in service in 1992 and that he noticed clicking and popping in the knee after the injury.  He was diagnosed as having chronic left knee pain, which appeared to be arthritic in nature.  X-rays showed no bony abnormalities, but small left suprapatellar joint effusion was shown.  The examiner stated that he could not resolve the issue without resorting to mere speculation.  As a basis for this statement, the examiner stated that there was no objective evidence that the Veteran actually injured any internal part of the knee as there were no x-rays or magnetic resonance imaging (MRI) taken at the time of the inservice injury.  

In an August 2011 letter, the Veteran's private physician stated that the Veteran had a service-connected injury to his left knee in 1992 during which he felt a pop when he stepped into a hole carrying bread in the field where he was working.  He continued to have pain on and off to the point where he had had increasing pain and swelling.  The physician stated that x-rays revealed lateral compartment narrowing and narrowing of the lateral patellofermoral joint space with abnormalities of the lateral meniscus and lateral compartment and patellofermoral joint.  He opined that these findings were interrelated to his previous injury and should be treated with surgical evaluation in a service-connected manner.  

In a letter dated July 2011, the Veteran's brother stated that the Veteran had been battling with his knee injury for as long as he could remember.  

Given the evidence set forth above, the Board finds that service connection is warranted for the Veteran's diagnosed left lateral compartment and patellofermoral joint syndrome with impaired meniscus.  Although the April 2005 VA examiner stated that he could not resolve the issue without resorting to mere speculation, the Board finds this statement lacks probative value as the basis for this statement was that there was no objective evidence that the Veteran actually injured any internal part of the knee in service.  However, the evidence clearly shows that the Veteran injured his left knee in service as he was diagnosis as having internal derangement of the left knee at the time of the injury.  Furthermore, the Veteran's and his brother's statements demonstrate continued symptoms following the in-service injury and the Veteran's private physician provided an opinion that the Veteran's current left knee disability was interrelated with the in-service injury.  Therefore, the Board finds that service connection is warranted for the Veteran's left lateral compartment and patellofermoral joint syndrome with impaired meniscus.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board notes that the duty to notify and assist has been met to the extent necessary to grant the claim for service connection for left lateral compartment and patellofermoral joint syndrome with impaired meniscus.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for left lateral compartment and patellofermoral joint syndrome with impaired meniscus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


